      Case 1:19-cv-00768-SCY-KRS Document 45 Filed 12/07/20 Page 1 of 1




                       N THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO


JEFFREY MULHOLLAND,

       Plaintiff,
                                                           Case No: 1:19-cv-00768-SCY-KRS
v.

GUSTO INSURANCE SERVICES,
LLC, ZP INSURANCE, LLC, and THE
GUARDIAN LIFE INSURANCE
COMPANY OF AMERICA,

       Defendants.

                                           ORDER

       THIS MATTER comes before the Court on the Parties’ Joint Motion to Extend the

Deadline to File Closing Documents (the “Motion”) (Doc. 44). Having considered the request and

noting that all parties concur in the relief requested, the Court GRANTS the Motion.

       IT IS, THEREFORE, ORDERED that the Parties shall file all closing documents with

the Presiding Judge on or before December 21, 2020.

       IT IS SO ORDERED.




                                                ___________________________________
                                                KEVIN R. SWEAZEA
                                                UNITED STATES MAGISTRATE JUDGE
